TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 19, 2017



                                    NO. 03-17-00109-CR


                               Eric Weems Rogers, Appellant

                                              v.

                                The State of Texas, Appellee




      APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
       BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment adjudicating guilt rendered by the trial court in cause

number 71357. Having reviewed the record and the parties’ arguments, the Court holds that

there was no error in the court’s judgment requiring reversal. However, there was error in the

judgment and sentence that requires correction. Therefore, the Court modifies the trial court’s

judgment and sentence to reduce the amount of court costs by $306. The judgment, as modified,

is affirmed. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.
        TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 19, 2017



                                    NO. 03-17-00110-CR


                               Eric Weems Rogers, Appellant

                                              v.

                                The State of Texas, Appellee




      APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
       BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment adjudicating guilt rendered by the trial court in cause

number 71358. Having reviewed the record and the parties’ arguments, the Court holds that

there was no error in the court’s judgment requiring reversal. However, there was error in the

judgment and sentence that requires correction. Therefore, the Court modifies the trial court’s

judgment and sentence to reduce the amount of court costs by $306. The judgment, as modified,

is affirmed. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 19, 2017



                                     NO. 03-17-00111-CR


                                 Eric Weems Rogers, Appellant

                                               v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment adjudicating guilt rendered by the trial court in cause

number 69478. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the judgment. Therefore, the Court affirms the trial court’s

judgment adjudicating guilt.     Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.